Citation Nr: 1542980	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-17 434	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, Type II. 

2.  Entitlement to higher initial ratings for neuropathy of the lower extremities.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1958 to April 1967 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, July 2010, and February 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  The Veteran timely appealed.

The Veteran was afforded a February 2014 hearing before the undersigned.

In September 2014, the Board dismissed the issues of service connection for Parkinson's disease and squamous cell carcinoma.  It granted service connection for posttraumatic stress disorder (PTSD).  Thus, these issues are no longer on appeal.

The September 2014 Board decision also denied an increased rating for diabetes and awarded separate 10 percent ratings for diabetic neuropathy for each lower extremity.  It remanded the issues of service connection for a low back disability and entitlement to a total disability rating based upon individual unemployability (TDIU).  

The Veteran appealed the issues of an increased rating for diabetes and higher initial ratings for peripheral neuropathy of each lower extremity to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties filed a joint motion for remand.  The Court granted the joint motion in April 2015 and remanded these issues to the Board.  


FINDING OF FACT

On June 9, 2015, the Board was notified that the appellant died in May 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


